Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recites the limitation "the ring".  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US PG Pub 2009/0111354.
Regarding Claim 1, Zheng discloses a head shaping pillow (Fig. 1), comprising: an elongated flexible core (50) disposed within a fabric casing (22); wherein the elongated flexible core is coiled to define an upper ring and a lower ring; wherein the upper ring comprises a diameter greater than a diameter of the lower ring (see annotated Fig. 1 below).


    PNG
    media_image1.png
    611
    736
    media_image1.png
    Greyscale


	Regarding Claim 2, Zheng discloses padding (30) disposed between the elongated flexible core and the fabric casing.
	Regarding Claim 5, Zheng discloses wherein the elongated flexible core comprises a rigid material (see para. [0030]).
	Regarding Claim 6, Zheng discloses wherein the elongated flexible core comprises a tubular construction (“wire-like”, see para. [0030]).
	Regarding Claim 7, Zheng discloses wherein the lower ring comprises an open end defined between a first end (60) of the fabric casing and a proximal end  (@56)of the lower ring.
	Regarding Claim 8, Zheng discloses wherein the upper ring and the lower ring are concentrically aligned (see annotated Fig 1 above).
	Regarding Claim 9, Zheng discloses wherein the upper ring and the lower ring are ovoid (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US PG Pub 2009/0111354).
Regarding Claim 10, Zheng fails to disclose wherein the fabric casing comprises fleece.  Zheng instead generally discloses that the fabric casing 22 “can be any material that is soft and flexible, and can include fabric, nylon, film, leather, and the like.” See para. [0027].  Examiner takes Official Notice that fleece is a well-known fabric within the art. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the casing of Zheng with fleece fabric  The motivation would have been to provide a soft user-contacting surface, thus improving comfort.

Regarding Claim 11, Zheng discloses a head shaping pillow (see Fig. 1), comprising: an elongated flexible core (50) disposed within a fabric casing (22); wherein the elongated flexible core is coiled to define an upper ring and a lower ring (see annotated Fig. 1 above); wherein the upper ring comprises a diameter greater than a diameter of the lower ring (see annotated Fig. 1 above). Zheng fails to disclose wherein the fabric casing comprises a first panel affixed to a second panel along an upper edge and a lower edge thereof, such that at least a first end of the fabric casing is open.  Zheng appears to disclose a single panel the with two edges (28 and 24) wrapped around a filler and core and stitched together at a seam.  Applicant’s claim appears to be directed toward an intermediate product before the ends are stitched closed, as the originally filed specification in para. [0016] states “[o]nce assembled, the first and second ends can be stitched, sewn, or otherwise secured in a closed position to retain the elongated flexible core 12 therein.”  It would have been obvious to make the fabric casing of Zheng out of more than one panel and stitched along an upper edge and lower edge thereof.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.    Furthermore,  during the construction of the product of Zheng, the ends of the fabric casing would necessarily be open at some point. 
Regarding Claims 12 and 15-20, see rejections of claims 2 and 5-10 above.
Claim(s) 3, 4, 13, and  14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US PG-Pub 2009/0111354) in view of Williams (US Patent 6,779,211).
Regarding Claims 3 and 13, as best understood, Zheng fails to disclose wherein a first end of the fabric casing is affixed to an interior surface of the ring.  Williams teaches wherein a first end of a fabric casing (50) is affixed to an interior surface of the ring (via 60 and 62).  Zheng and Williams are analogous art because they are from the same field of endeavor, i.e. cushions. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the pillow of Zheng with fasteners of Williams  The motivation would have been to prevent shifting between rings while in use, thus increasing convenience. 
Regarding Claims 4 and 14, Zheng fails to disclose wherein the upper ring and the lower ring are affixed together along an entirety of an interface therebetween.  Williams teaches wherein the upper ring and the lower ring are affixed together along an entirety of an interface therebetween (via 60 and 62).  See Claims 3 and 13 rejection for further analysis.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619